Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 24,
2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00267-CV


                         ANETRAL HALL, Appellant

                                        V.

         WILMINGTON SAVINGS FUND SOCIETY, FSB, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1180654


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed April 1, 2022. On May 5, 2022,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.